Citation Nr: 1339368	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss, and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in November 2011.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In August 2011, the Veteran's attorney withdrew from appeal his claim for an increased rating for right ear hearing loss.

2.  The Veteran's claim for service connection for left ear hearing loss was denied in an October 2005 Board decision, and no appeal was initiated from that decision.

3.  Evidence presented since the October 2005 Board decision is new and material.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for an increased rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The October 2005 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

3.  New and material evidence has been received and the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

In a rating decision dated in November 2008, the RO denied increased rating for right ear hearing loss, which the Veteran appealed.  In July 2010 the Veteran perfected his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In an August 2011 facsimile transmission, the Veteran's attorney withdrew the Veteran's appeal for increased rating for right ear hearing loss.  Consequently, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.
II.  Service Connection for Left Ear Hearing Loss

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to reopen the claim for service connection for left ear hearing loss and remand for consideration of the claim on the merits, the Board finds that no discussion of VCAA compliance is necessary at this time.

B.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, 
and an organic disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, section 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"').  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

In August 2001, the Veteran requested service connection for left ear hearing loss.  He is a combat veteran of Vietnam and was awarded a Combat Infantrymans Badge, Bronze Star Medal, and Air Medal, among other decorations.  He stated that in-service acoustic trauma during combat caused his current left ear hearing loss.  The RO denied the claim in February 2002.  He filed a timely appeal to the Board, and the Board denied the claim for left ear hearing loss in October 2005.  The Board found that the Veteran had a current left ear hearing loss pursuant to 38 C.F.R. § 3.385, first diagnosed in 1980.  However, the Board also found that there was no indication of left ear hearing loss in service or within one year of separation from service, and an etiologic link was not demonstrated between any current left ear hearing loss and service.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

New evidence means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

At the time of the October 2005 Board decision, the evidence included service treatment records which were negative for left ear hearing loss and private audiological records.  A private audiologist's hearing evaluation conducted in January 1973, within one year of separation from service, did not demonstrate left ear hearing loss pursuant to 38 C.F.R. § 3.385.  A 1980 report did reveal hearing loss disability in the left ear.  The Board denied the claim due to the absence of a competent nexus between his left ear hearing loss and service.

Evidence added to the record since the October 2005 Board decision includes an attending physician's statement dated in October 2007 noting that the Veteran had a history of noise exposure during military service.  The diagnosis was mixed hearing loss, which originated in service, and a left stapedectomy was performed at a VA medical facility in September 2007.  A June 2008 VA audiological examination and August 2008 attending physician's statement noted that the surgical procedure failed, and he was to undergo revision left stapedectomy in September 2008.  

This evidence is new since it was not of record in 2005.  It is also material since it indicates the Veteran's left ear hearing loss required a left stapedectomy that may be related to in-service noise exposure.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

The Veteran's appeal for service connection for an increased rating for right ear hearing loss is dismissed.

New and material evidence having been submitted, the Veteran's claim for service connection for left ear hearing loss is reopened, and to this extent only, the appeal is granted.   


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for left ear hearing loss. 

The Veteran has stated that there are additional VA treatment records not contained in his claims file.  Specifically, treatment records from the Pittsburgh (University Drive) VA Medical Center (VAMC), including the report of the second left stapedectomy conducted in September 2008, and one visit at the Louis A. Johnson VAMC in Clarksburg, West Virginia should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Veteran should be afforded a VA examination that addresses the relationship between his current left ear hearing loss and service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Pittsburgh (University Drive) VAMC, including the report of a second September 2008 left stapedectomy, and the Veteran's one time appointment at the Clarksburg, West Virginia, VAMC, which are not currently of record. 

2.  Then schedule a VA ear examination by an otologist (or otolaryngologist) to determine whether the Veteran's current hearing loss in the left ear is possibly related to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current left ear hearing loss arose in service or is related to any incident of his combat service, to include noise exposure and a reported explosion resulting in blood coming out of his ear.  
The examiner must explain his/her reasoning for the conclusion reached, to include the significance of all the audiological examination findings of record in determining the relationship between current left ear hearing loss and service. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


